DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/23/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 4, 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Isao Kurihara (CN 104845706A) in view of Koshima et al. (US 2002/0010102) and alternatively in further view of Kurihara (JP2016190953) hereinafter referred to as Kurihara’953
In regards to claim 1, Kurihara teaches lubricating oil composition for transmissions [0002].  The composition is also useful as engine oils, industrial oil, gear oil, bearing oil etc. [0022].  The composition comprises metal content at 50 to 500 ppm of detergent such as alkali metal salicylates C) and a phosphorus compound with phosphorus content of from 100 to 600 ppm (D) [0018].  The alkali metal salicylate C) is calcium salicylate [0019].  
The phosphorus compound D) can be a phosphite ester [0020].  The phosphites may be dialkyl phosphates having alkyl groups of preferably 4 to 20 carbon atoms [0096, 0097].  The composition can comprise additives such as corrosion inhibitors which can be benzotriazole or tolyltriazole in amounts of from 0.005 to 0.2% in the composition [0125, 0029].  The amounts of calcium and phosphorus as claimed are thus met.  However, Kurihara fails to teach the specific phosphite compound of the claims.
Koshima similarly teaches transmission oil composition comprising a phosphite ester [abstract, 0029].  The phosphite can be a thiophosphite of a formula (XII) which comprise thioalkyl groups having C6 to C20 alkyl which meets the limitations of the phosphite compounds of formula (1) and (2) of the claim [0038].  Thus, it would have been obvious for persons of 
Kurihara in view of Koshima teaches the composition having the claimed ingredients in the claimed amounts and would be expected to have the claimed properties.  For instance, Kurihara’953 teaches transmission oils can have the claimed volume resistivity [0029].  Thus, alternatively, at least in view of Kurihara’953, it would have been obvious to have prepared the transmission oils of Kurihara to have such volume resistivity as claimed since they are known to be useful for transmission oils according to Kurihara’953.
In regards to claim 2, Kurihara in view of Koshima teaches the composition comprising calcium and phosphorus in amounts overlapping the claimed range.
In regards to claim 3, Kurihara in view of Koshima teaches the composition.  Kurihara does not particularly recite the kinematic viscosity of the composition.  However, in view of Kurihara ‘953, the claimed limitation is taught.  Kurihara’953 teaches compositions useful for lubricating transmissions and electric motors having kinematic viscosities at 40C and at 100C having the claimed range [0077, 0078].  Thus, in view of Kurihara ‘953, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have prepared the transmission oils of Kurihara to have the low viscosities of the claims, as Kurihara ‘953 teaches such viscosities are useful in transmission oils.
In regards to claim 4, Kurihara in view of Koshima teaches the composition having the claimed limitation.  
In regards to claim 6, Kurihara in view of Koshima teaches the composition and thus provides the claimed limitation.
In regards to claims 7, 8, Kurihara in view of Koshima teaches compositions for use in transmissions having the claimed limitations.  While Koshima does not particularly teach using the composition in electric motors, it is conventionally known to use compositions for lubricating transmission for lubricating electric motors.  For instance, Kurihara’953 teaches the same compositions useful as transmission oils are useful for lubricating electric motors.  Similarly, JP2016108406A by Mamori Nobuharu teaches transmission oils are useful for lubricating the transmission and electric motor of hybrid vehicles [0002].  Thus, persons of ordinary skill in the art would have found it useful to have added the transmission oil of Kurihara for lubricating transmission and electric motor according to Kurihara’953 or Nobuharu, since they are known to be used in both applications.  When the composition is added and used for lubricating the transmission and the electric motor, the intended method would have been intrinsically performed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the volume resistivity of the oil as claimed would not have been obvious in view of a modified Example 4 composition of Kurihara.  The modified composition replaced a dibutyl phosphite with a specific bis(3-thiaundecyl) phosphite ester and yielded volume resistivity value of 0.08 x 1010 (or 0.8 x 109) which is less than the 1 x 109 or higher value required by the claims.  The argument is not persuasive.
The teachings of Kurihara is not limited to the embodiments of Example 4 alone.  Applicants fail to demonstrate that it is impossible to achieve the volume resistivity of the claims if persons of ordinary skill in the art were to rely on the entirety of Kurihara’s teachings, rather 
Applicants argue that the translation that was relied upon by the examiner was a machine translation rather than a direct translation and thereby relied solely on teachings in the examples of Kurihara.  The argument is not persuasive.
Applicants have failed to provide evidence that the machine translation was erroneous.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771